____ PSU FORM OF AWARD AGREEMENT






Citigroup Inc.
Performance Share Unit Award Agreement
Summary


Citigroup Inc. (“Citigroup”) hereby grants to {NAME} (the “Participant”) the
performance share unit award summarized below pursuant to the terms of the
Discretionary Incentive and Retention Award Plan, as amended and restated
effective January 1, 2015 (“DIRAP”). The terms, conditions and restrictions of
your award are contained in this Award Agreement, including the attached Terms
and Conditions (together, the “Agreement”).


For the award to be effective, you must accept below acknowledging that you have
received and read this Agreement, including the Appendix. If you do not formally
accept the terms and conditions of your award within the time period prescribed
by Citigroup, the award summarized below will be withdrawn and cancelled.


Summary of Participant’s Performance Share Unit Award (the “Award”)


Award Date
[Date]
Target Award (the “Target Award”)
[Number] Performance Share Units (“PSUs”)
Vesting Dates (and percentage vesting), (each, a “Vesting Date”)
________ __, 20__ (33 1/3%)1
________ __, 20__ (33 1/3%)
________ __, 20__ (33 1/3%)



Acceptance and Agreement by Participant. I hereby accept the Award described
above, and agree to be bound by the terms, conditions and restrictions of such
award as set forth in this Agreement (which includes the attached Terms and
Conditions), acknowledging hereby that I have read and that I understand such
document, and Citigroup’s policies, as in effect from time to time, relating to
the administration of Citigroup’s incentive compensation programs.




CITIGROUP INC.    PARTICIPANT'S ACCEPTANCE:






By: ________________________    __________________________
[Name]    Name:
[Title]    GEID:




























_____________________
1.
The vesting dates included in award agreements for the Awards granted on
February 16, 2017 were January 20, 2018, January 20, 2019, and January 20, 2020.
The vesting schedule presented in this form of Award Agreement is indicative and
may vary from year to year.








--------------------------------------------------------------------------------





CITIGROUP INC.
PERFORMANCE SHARE UNIT AWARD AGREEMENT
TERMS AND CONDITIONS


The Terms and Conditions below constitute part of this Agreement and relate to
the Award described on the Award Summary. Except as otherwise provided herein,
the “Company” means Citigroup and its consolidated subsidiaries. The “Committee”
means the Personnel and Compensation Committee of the Citigroup Board of
Directors or any person acting with authority delegated from such Committee.


1.    Participant Acknowledgements. By accepting the Award, Participant
acknowledges that:


(a)Participant has read and understands these Terms and Conditions. Participant
acknowledges that the official language of these documents is English.


(b)Participant understands that the Award and all other incentive awards are
entirely discretionary. Participant acknowledges that, absent a prior written
agreement to the contrary, he has no right to receive the Award, or any
incentive award, that receipt of the Award or any other incentive award is
neither an indication nor a guarantee that an incentive award of any type or
amount will be made in the future, and that the Company is free to change its
practices and policies regarding incentive awards at any time in its sole
discretion.


(c)Because the Award is intended to promote employee retention, among other
interests, the Award will be cancelled if performance and vesting conditions set
forth herein are not satisfied or if a clawback provision is applied. The Award
is a forward-looking award that delivers value only to the extent that
performance goals and conditions are attained and specified service conditions
are satisfied.


(d)Any actual, anticipated, or estimated financial benefit to Participant from
the Award (or any other incentive award) is not and will not be deemed to be a
normal or an integral part of Participant’s regular or expected salary or
compensation from employment for any purpose. Participant hereby agrees that
neither the Award nor any amounts payable in respect of the Award will be
considered when calculating any statutory, common law or other
employment-related payment to Participant, including any severance, resignation,
termination, redundancy, end-of-service, bonus, long-service awards, pension,
superannuation or retirement or welfare or similar payments, benefits or
entitlements.


(e)The value that may be realized from the Award, if any, is contingent and
depends on the future market price of Citigroup stock, among other factors. Any
monetary value assigned to the Award in any communication is contingent,
hypothetical, and for illustrative purposes only and does not express or imply
any promise or intent by the Company to deliver, directly or indirectly, any
certain or determinable cash value to Participant.


(f)The Award is an unsecured general obligation of Citigroup and, until paid in
accordance with its terms, is subject to the claims of Citigroup’s creditors.
The currency in which Participant’s Award is denominated and/or paid and any
required tax withholding and reporting will be in accordance with Citigroup’s
policies, as in effect from time to time, relating to the administration of
Citigroup’s incentive compensation programs (including Citigroup’s policies with
respect to this Award).




2



--------------------------------------------------------------------------------




(g)The Award does not confer any shareholder rights of any kind. The Award is
not an equity security of Citigroup, and as such, Participant has no shareholder
rights derived from the Award. The Award does not confer any voting rights or
rights to dividends at any time, and all value attributable to the Award
including the amount equal to cash dividends referenced herein is compensation.
 
2.
Performance Share Units.
 
 

(a)    General. The value of each PSU corresponds to one share of Citigroup
common stock; however, PSUs are deliverable only in cash. The portion, if any,
of Participant’s Target Award that will be earned is based on the Company’s
performance against the performance measures set forth in this Section 2, the
Award’s vesting conditions, and the other terms and conditions of this
Agreement.
(b)    Performance Metrics and Schedule.    
(i)        Performance Schedule. Participant’s Award will be earned based on
Citigroup’s performance against the RoTCE metric for the 2019 fiscal year and
the Cumulative EPS metric for the Performance Period in accordance with the
performance schedule below. The metrics will be equally weighted; Citigroup’s
performance against each metric will determine fifty percent (50%) of
Participant’s Award.2 


Percentage of Target PSUs Earned (applies separately to each metric)
__%
__%
___%
___%
Metric: RoTCE for the 2019 fiscal year
Less than __%
__%
__%
__% or more
Metric: Cumulative EPS
Less than $__
$__
$__
$__ or more



_____________________
2.
The performance schedule below was used for the Awards granted on February 16,
2017.

Percentage of Target PSUs Earned (applies separately to each metric)
0%
50%
100%
150%
Metric: RoTCE for the 2019 fiscal year
Less than 5%
5%
10%
14% or more
Metric: Cumulative EPS
Less than $16.00
$16.00
$17.70
$19.00 or more



The performance schedule may vary from year to year. The performance schedule
applicable to any Award will be disclosed in Citigroup’s annual proxy statement
reporting on compensation for the year for which the Award was granted.




3



--------------------------------------------------------------------------------




(ii)    Interpolation. If performance is between the thresholds in the
performance schedule above, the number of PSUs earned by Participant will be
determined by straight-line interpolation.

(iii)    Example. If Citigroup has RoTCE for fiscal year 2019 of 10% (100%
performance) and Cumulative EPS of $16.00 over the Performance Period (50%
performance), Participant will be eligible to receive 75% of his or her Target
PSUs.
(iv)    Defined Terms. For purposes of this Agreement:
“Cumulative EPS” shall be determined by adding Citigroup’s diluted earnings per
share based on net income allocated to common stockholders from Citigroup’s
quarterly earnings reports for the 12 quarters in the Performance Period;
provided, however, that the determination of Cumulative EPS may be equitably
adjusted in accordance with Section 9.

“RoTCE” means Citigroup’s net income, less preferred dividends, divided by
Citigroup’s average tangible common equity, each as reported in Citigroup’s 10-K
in respect of Citigroup’s 2019 fiscal year; provided, however, that the
determination of RoTCE may be equitably adjusted in accordance with Section 9.


“Performance Period” means __________ __, 20__through __________ __, 20__. 3 


(c)    Cap on Awards for Negative TSR during the Performance Period.
Notwithstanding any provision of this Agreement to the contrary, if the
Committee determines that Citigroup’s TSR, calculated in accordance with Section
2(c)(i) below, for the Performance Period is negative, the number of PSUs earned
by Participant will not exceed the number of PSUs in Participant’s Target Award
shown on the Award Summary.

(i)    For purposes of Section 2(c), “TSR” for Citigroup will be expressed as a
percentage determined by dividing: (A) (1) the average of the closing prices on
the New York Stock Exchange (“NYSE”) on the twenty (20) trading days ending on
the last day in the Performance Period of shares of Citigroup common stock plus
(2) the amount of the “Adjusted Value of Reinvested Dividends of Citigroup
common stock” (as defined below), minus (3) the average of the closing prices on
the NYSE on the twenty (20) trading days immediately preceding the first day of
the Performance Period, by (B) the average of the closing prices on the NYSE on
the twenty (20) trading days immediately preceding the first day of the
Performance Period. The percentage will be equitably adjusted to account for
changes in capital structure or other events as provided in Section 9.
(ii)    For purposes of Section 2(c)(i), “Adjusted Value of Reinvested Dividends
of Citigroup common stock” means the product of A and B divided by C, where “A”
is equal to the sum of all dividends paid on a share of Citigroup common stock
during the Performance Period assuming dividend reinvestment through the last
trading day of the Performance Period, “B” is the average of the closing prices
on the NYSE on the twenty (20) trading days ending on the last day in the
Performance Period, and “C” is the closing price of a share of Citigroup common
stock on the NYSE on the last trading day of the Performance Period.
_____________________
3.
The Performance Period will be a minimum of three calendar years. (The
Performance Period for the Awards granted on February 16, 2017 is January 1,
2017 through December 31, 2019.)



4



--------------------------------------------------------------------------------






(d)    Conversion of Vested Earned PSUs to Cash. After the end of the
Performance Period, the Committee will determine the percentage of the Target
Award PSUs that have been earned by the Participant during the Performance
Period pursuant to Section 2(b). The Committee will then multiply the percentage
determined pursuant to the performance schedule in Section 2(b) by the allocable
number of Target Award PSUs (the “Earned Award”), to derive a number of PSUs
constituting the Earned Award. After Participant’s final Vesting Date as set
forth in the Award Summary, the Committee will then determine the extent to
which Participant has vested in his or her Earned Award, determined after
applying the provisions of Section 3 and Section 4 hereof. On or as promptly
administratively practicable after ________ __, 20__4 (the “Award Payment
Date”), Participant will receive a cash payment equal to (i) the number of PSUs
in Participant’s vested Earned Award multiplied by the average of the closing
prices of Citigroup common stock on the NYSE for the twenty (20) trading days
immediately preceding Participant’s final Vesting Date, plus (ii) (A) the number
of PSUs in Participant’s vested Earned Award multiplied by (B) an amount equal
to the sum of all cash dividends (regular and special) declared on a share of
Citigroup common stock after ________ __, 20__5 and on or before the Award
Payment Date.


(e)     Committee Authority. The Committee has exclusive and binding authority
to make all determinations relating to the determination of RoTCE, Cumulative
EPS, TSR and the other provisions of the Agreement, to interpret the Agreement,
to make all legal and factual determinations relating to the Award, and to
determine all questions arising in the administration of the Award and the
Agreement, including, without limitation, the reconciliation of any inconsistent
provisions, the resolution of ambiguities, the correction of any defects, and
the supplying of omissions. Each interpretation, determination or other action
made or taken by the Committee will be final and binding on all persons. To the
extent permitted by applicable law, the Committee may delegate to one or more
employees of the Company some or all of its authority over the administration of
the Award. Such delegation need not be in writing.

    (f)    Award Suspension. Notwithstanding anything in this Agreement to the
contrary, the Committee will suspend the vesting and/or payment of an Award
pending an investigation into whether there are circumstances that would prevent
an Award from vesting under the general vesting conditions or subject the Award
to forfeiture pursuant to the General or Citi Clawbacks. Notwithstanding
anything in this Section 2 to the contrary, if it is subsequently determined
(whether following an investigation or otherwise) that vesting conditions are,
in fact, not satisfied with respect to any outstanding Award, the Award may be
reduced or cancelled. If it is subsequently determined (whether following an
investigation or otherwise) that vesting conditions were, in fact, not satisfied
with respect to an Award that should not have been paid or vested, Participant
will be obligated, pursuant to Section 6 of this Agreement, to return or repay
to the Company any improperly vested amounts.


3.    Termination of Employment and Other Changes in Status. If Participant’s
employment with the Company terminates or is interrupted before the final
Vesting Date set forth in the Award Summary, or if Participant’s status changes
under the circumstances
_____________________     
4.
Insert a date following the end of the Performance Period and before March 15 of
the year following the end of the Performance Period. (The date included for the
Awards granted on February 16, 2016 was February 28, 2020.)



5.
Insert the day immediately preceding the first day of the Performance Period.
(The date included for the Awards granted on February 16, 2017 was December 31,
2016.)



5



--------------------------------------------------------------------------------






described below, Participant’s rights with respect to the Award will be affected
as provided in this Section 3. Participant’s vested status determines the
percentage of the Earned Award he is eligible to receive after the end of the
Performance Period. In all cases, a vested Award will be delivered only after
the end of the Performance Period, after the Committee determines Participant’s
Earned Award. If Participant’s employment with the Company terminates for any
reason not described below, the Award will be cancelled.


(a)    Voluntary Resignation. If Participant voluntarily terminates his or her
employment with the Company and at such time does not satisfy the conditions of
Section 3(j) or (k) below, vesting of the Award will cease on the date
Participant’s employment is so terminated; the unvested portion of the Award
will be cancelled and Participant will retain his or her rights in the portion
of the Award that has vested as of Participant’s termination date subject to all
other provisions of this Agreement. For purposes of this Agreement, a
termination of employment by Participant that is claimed to be a “constructive
discharge” (or similar claim) will be treated as a voluntary termination of
employment, unless otherwise required by law.


(b)    Disability. The Award will continue to vest on schedule subject to all
other provisions of this Agreement , including, without limitation, the Citi
Clawback, the General Clawback, and the Performance Vesting Condition in Section
4(a), during Participant’s approved disability leave pursuant to a Company
disability policy. If Participant’s approved disability leave ends with a
termination of Participant’s employment by the Company because Participant can
no longer perform the essential elements of his or her job, the unvested portion
of the Award will continue to vest on schedule subject to all other provisions
of this Agreement, including, without limitation, the Citi Clawback, the General
Clawback, and the Performance Vesting Condition in Section 4(a).


(c)    Approved Personal Leave of Absence (Non-Statutory Leave).


(i)    The Award will continue to vest on schedule subject to all other
provisions of this Agreement, including, without limitation, the Citi Clawback,
the General Clawback, and the Performance Vesting Condition in Section 4(a),
during the first six months of Participant’s personal leave of absence that was
approved by the Company in accordance with the leave of absence policies
applicable to Participant (an “approved personal leave of absence”). The
unvested portion of the Award will be cancelled as soon as the approved personal
leave of absence has exceeded six months, except as provided in paragraph (ii)
below.


(ii)    If Participant’s employment terminates for any reason during the first
six months of an approved personal leave of absence, the Award will be treated
as described in the applicable provision of this Section 3. If Participant
satisfies the conditions of Section 3(k) before the approved personal leave of
absence exceeds six months, the unvested portion of the Award will continue to
vest on schedule subject to Section 3(k), as applicable.


(d)    Statutory Leave of Absence. The unvested portion of the Award will
continue to vest on schedule subject to all other provisions of this Agreement,
including, without limitation, the Citi Clawback, the General Clawback, and the
Performance Vesting Condition in Section 4(a), during a leave of absence that is
approved by the Company, is provided by applicable law and is taken in
accordance with such law and applicable Company policy (a “statutory leave of
absence”). If Participant’s employment terminates for any reason during a
statutory leave of


6



--------------------------------------------------------------------------------




absence, the Award will be treated as described in the applicable provision of
this Section 3. If Participant satisfies the conditions of Section 3(k) during a
statutory leave of absence, the unvested portion of the Award will continue to
vest on schedule, subject to Section 3(k).


(e)    Death. If Participant’s employment terminates by reason of Participant’s
death or if Participant dies following a termination of his or her employment
during the Performance Period while he is continuing to vest in his or her
Award, the unvested portion of the Award will continue to vest on schedule
subject to all other provisions of this Agreement, and the Award will be paid to
Participant’s estate after the Earned Award has been determined in 20__6;
provided, however, that if the performance vesting condition or clawback
provisions described in Section 4 have been triggered by circumstances existing
at any time prior to the time the Award becomes an Earned Award, Participant’s
Award will be reduced or cancelled accordingly.


(f)    Involuntary Termination for Gross Misconduct. If the Company terminates
Participant’s employment because of Participant’s “gross misconduct” (as defined
below) before the Award becomes an Earned Award, the Award, including any vested
portion of the Award, will be cancelled as of the date Participant’s employment
is terminated and Participant will have no further rights of any kind with
respect to the Award. For purposes of this Agreement, “gross misconduct” means
any conduct that is determined by the Committee, in its sole discretion, (i) to
be in competition during employment by the Company with the Company’s business
operations, (ii) to be in breach of any obligation that Participant owes to the
Company or Participant’s duty of loyalty to the Company, (iii) to be materially
injurious to the Company, or (iv) to otherwise constitute gross misconduct under
the Company’s guidelines.


(g)    Involuntary Termination Other than for Gross Misconduct. If Participant’s
employment is terminated by the Company involuntarily other than for gross
misconduct, including under a reduction in force or job discontinuance program,
the unvested portion of the Award will continue to vest on schedule subject to
all other provisions of this Agreement, including, without limitation, the Citi
Clawback, the General Clawback, and the Performance Vesting Condition in Section
4(a).


(h)    Transfer to Non-Participating Subsidiary. If Participant transfers to a
subsidiary that is a member of the “controlled group” of Citigroup (as defined
below), any unvested portion of the Award will continue to vest on schedule
subject to all other provisions of this Agreement, including, without
limitation, the Citi Clawback, the General Clawback, and the Performance Vesting
Condition in Section 4(a). If Participant transfers to a subsidiary that is not
a member of the “controlled group” of Citigroup (as defined below), the
provisions of Section 3(g) will apply to the Award. For purposes of this
Agreement, “controlled group” has the meaning set forth in Treas. Reg. §
1.409A-1(h)(3).


(i)    Employing Company is Acquired by Another Entity (Change in Control). If
Participant is employed by a company or other legal entity other than Citigroup
where Citigroup ceases to own, directly or indirectly, at least 50% of the
voting power or value of the equity of the employing entity, the unvested
portion of the Award will continue to vest on schedule subject to all other
provisions of this Agreement, including, without limitation, the Citi Clawback,
the General Clawback, and the Performance Vesting Condition in Section 4(a). A
change in control
_____________________
6.
Insert either the year in which the Performance Period ends or the next year
after the end of the Performance Period, depending on when the Earned Award will
be determined. (The year included in the award agreements for the Awards granted
on February 16, 2017 was 2020.)



7



--------------------------------------------------------------------------------






of Citigroup Inc., as defined in the 2014 Stock Incentive Plan, in any successor
stock incentive plan, or otherwise, will not cause the Award to vest or
otherwise affect the vesting of the Award.




(j)    Voluntary Resignation to Pursue Alternative Career. If Participant has
not met the conditions of Section 3(k), and Participant voluntarily resigns from
his or her employment with the Company to work in a full-time paid career (i) in
government service, (ii) for a bona fide charitable institution, or (iii) as a
teacher at a bona fide educational institution, and/or otherwise satisfies the
alternative or additional requirements (including written management approvals)
that may be imposed by then applicable guidelines adopted for the purposes of
administering this provision (an “alternative career”), any unvested portion of
the Award will continue to vest on schedule subject to all other provisions of
this Agreement, including, without limitation, the Citi Clawback, the General
Clawback, and the Performance Vesting Condition in Section 4(a), and the
applicable guidelines (or until such earlier date on which Section 3(e)
applies); provided that in the event of resignations described in Sections
3(j)(ii) and (iii), Participant remains continuously employed in the alternative
career (or a new alternative career) until each scheduled Vesting Date and
Participant provides by each subsequent Vesting Date, if requested by the
Company, a written certification of compliance with the Company’s alternative
career guidelines, in a form satisfactory to the Company. If an acceptable
certification is not provided by the relevant Vesting Date, any unvested portion
of the Award will be cancelled.


(k)    Satisfying the “Rule of 60.” If Participant (i) is at least age 50 and
has completed at least five full years of service with the Company and
Participant’s age plus the number of full years of service with the Company
equals at least 60, or (ii) Participant is under age 50, but has completed at
least 20 full years of service with the Company and Participant’s age plus the
number of full years of service with the Company equals at least 60 (the “Rule
of 60”), the unvested portion of the Award will continue to vest on schedule
subject to all other provisions of this Agreement, including, without
limitation, the Citi Clawback, the General Clawback, and the Performance Vesting
Condition in Section 4(a), provided that if Participant has voluntarily
terminated his or her employment, Participant is not, at any time up to and
including each scheduled Vesting Date (or until such earlier date on which
Section 3(e) applies), employed by a Significant Competitor of the Company (as
defined in Section 3(l) below). Participant’s age and years of service will each
be rounded down to the nearest whole number when determining whether the Rule of
60 has been attained.


(l)    Definition of “Significant Competitor;” Certification of Compliance.


(i)    For purposes of this Agreement, a “Significant Competitor” of the Company
means any company or other entity designated by the Committee as such and
included on a list of Significant Competitors that will be made available to
Participant and which may be updated by the Company from time to time in its
discretion. For purposes of this Section 3(l), “Company” means Citigroup and any
of its subsidiaries.


(ii)    Whenever the Award continues to vest pursuant to Section 3(k) following
a termination of employment, the vesting of the Award will be conditioned upon
Participant’s providing by each subsequent Vesting Date, if requested by the
Company, a written certification that Participant has not been employed by a
Significant Competitor in a form satisfactory to the Company. The list of
Significant Competitors in effect at the time Participant terminates


8



--------------------------------------------------------------------------------




employment with the Company will apply to such certification. If an acceptable
certification is not provided by the relevant Vesting Date, vesting of the Award
will cease as of the date that is immediately prior to the Vesting Date, the
Award will be cancelled, and Participant will have no further rights of any kind
with respect to the Award.
    
(m)    Suspension of Employment. If the Company suspends Participant’s
employment (with or without pay) during an investigation, then all vesting of an
Award will likewise be suspended pending the outcome of the investigation. If
Participant’s employment terminates for any reason during or after such
investigation, then the termination of employment will, for purposes of an Award
and vesting related thereto, be effective as of the date of the suspension.


4.    Other Vesting Conditions and Clawbacks. In addition to the time-based
vesting schedule set forth in the Award Summary, the Award is subject to the
additional vesting and clawback conditions set forth below, which may result in
the reduction or cancellation of the Award prior to the time the Award becomes
an Earned Award. The performance vesting and clawback conditions described in
this Section 4 do not change during the performance period of the Award,
regardless of Participant’s status as an active or terminated employee or other
change in employment status.


(a)Performance Vesting Condition. The Committee may cancel all or a portion of
the Award (including a Vested Award) prior to the time it becomes an Earned
Award if it determines, in its sole discretion, that Participant has had
significant responsibility for a material adverse outcome for Citigroup or any
of its businesses or functions. The Committee will have the exclusive
discretionary authority to determine and define “significant responsibility” and
“material adverse outcome.”

(b)General Clawback. Participant’s Award is subject to the following clawback
condition (the “General Clawback”). The Committee may cancel all or a portion of
the Award prior to the time the Award becomes an Earned Award if it determines,
in its judgment, that (1) Participant engaged in behavior (i) constituting
misconduct; (ii) constituting the exercise of materially imprudent judgment that
caused harm to any of the Company’s business operations; or (iii) that resulted
or could result in regulatory sanctions (whether or not formalized) to the
Company and/or the Participant; or (2) Participant failed to supervise or
monitor individuals engaging in, or Participant failed to properly escalate, in
accordance with the Company’s policies, behavior (i) constituting misconduct;
(ii) constituting the exercise of materially imprudent judgment that caused harm
to any of the Company’s business operations; or (iii) that resulted or could
result in regulatory sanctions (whether or not formalized) to the Company and/or
the Participant.

(c)Citi Clawback. The Committee will cancel all or a portion of the Award prior
to the time the Award becomes an Earned Award if it determines, in its sole
discretion, that: (i) Participant received the Award based on materially
inaccurate publicly reported financial statements; (ii) Participant knowingly
engaged in providing materially inaccurate information relating to publicly
reported financial statements; (iii) Participant materially violated any risk
limits established or revised by senior management and/or risk management; or
(iv) Participant engaged in gross misconduct (the “Citi Clawback”).

(d)Additional Conditions. Vesting and payment of an Award are subject to receipt
of the information necessary to make required tax payments and confirmation by
Citigroup that


9



--------------------------------------------------------------------------------




all applicable conditions to vesting and payment have been satisfied. All
payments pursuant to the Award will be net of any amounts withheld for taxes.


5.    Transferability.


(a)    Transfers by Participant. The Award may not be sold, pledged,
hypothecated, assigned, margined or otherwise transferred, other than by will or
the laws of descent and distribution, and neither the Award nor any interest or
right therein will be subject to the debts, contracts or engagements of
Participant or his or her successors in interest or will be subject to
disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law, by judgment, lien, levy, attachment,
garnishment or any other legal or equitable proceedings (including bankruptcy or
divorce), and any attempted disposition thereof will be null and void, of no
effect, and not binding on the Company in any way. Participant agrees that any
purported transfer will be null and void, and will constitute a breach of this
Agreement causing damage to the Company for which the remedy will be
cancellation of the Award. During Participant’s lifetime, all rights with
respect to the Award will be exercisable only by Participant, and any and all
payments in respect of the Award will be to Participant only. The Company will
be under no obligation to entertain, investigate, respect, preserve, protect or
enforce any actual or purported rights or interests asserted by any creditor of
Participant or any other third party in the Award, and Participant agrees to
take all reasonable measures to protect the Company against any such claims
being asserted in respect of Participant’s Award and to reimburse the Company
for any and all reasonable expenses it incurs defending against or complying
with any such third-party claims if Participant could have reasonably acted to
prevent such claims from being asserted against the Company.


(b)    Transfers by the Company. Citigroup may assign the legal obligation to
pay Participant’s vested Earned Award to Participant’s employer without the
consent of Participant.


6.     Repayment Obligations and Right of Set-Off.


(a)     Repayment Obligations. If the Committee determines that all conditions
to vesting and payment of the Award (or any portion thereof) were not satisfied
in full, the Committee will cancel such vesting and immediately terminate
Participant’s rights with respect to such Award (or improperly vested portion
thereof). If any such Award (or improperly vested portion thereof) has already
been paid, Participant agrees, upon demand, to pay the Company the amount of any
cash paid in settlement of the vesting of such Award (or improperly vested
portion thereof), without reduction for any amounts withheld to satisfy
withholding tax or other obligations due at the time such payment that is
subsequently determined to have been improper was made.


(b)    Right of Set-Off. Participant agrees that the Company may, to the extent
determined by the Company to be permitted by applicable law and consistent with
the requirements of Section 409A of the U.S. Internal Revenue Code of 1986, as
amended (the “Code”), retain for itself funds otherwise payable to Participant
pursuant to the Award or any award under any award program administered by
Citigroup to offset (i) any amounts paid by the Company to a third party
pursuant to any award, judgment, or settlement of a complaint, arbitration, or
lawsuit of which Participant was the subject; or (ii) any outstanding amounts
(including, without limitation, travel and entertainment or advance account
balances, loans,


10



--------------------------------------------------------------------------------




repayment obligations under any award agreement such as those imposed by a
clawback provision, or any obligations pursuant to a tax-equalization or housing
allowance policy or other expatriate benefit) that Participant owes the Company
or its affiliates. The Company may not retain such funds and set-off such
obligations or liabilities, as described above, until such time as they would
otherwise be payable to Participant in accordance with the Award terms. Only
after-tax amounts will be applied to set-off Participant’s obligations and
liabilities and Participant will remain liable to pay any amounts that are not
thereby satisfied in full.

7.    Consent to Electronic Delivery. In lieu of receiving documents in paper
format, Participant hereby agrees, to the fullest extent permitted by law, to
accept electronic delivery of any documents that Citigroup may be required to
deliver (including, but not limited to, brochures, grant or award notifications
and agreements, account statements, and all other forms or communications) in
connection with the Award and any other prior or future incentive award or
program made or offered by Citigroup or its predecessors or successors.
Electronic delivery of a document to Participant may be via a secure internet
site to which Participant has access.


8.    Administration. The Award described in this Agreement has been granted
subject to the terms of the DIRAP. The Committee and its delegates have the
exclusive discretionary authority to make findings of fact, conclusions, and
determinations regarding the interpretation of the Agreement or the
administration of the Award, and will have the exclusive and final authority to
determine all calculations of all Award amounts. The Committee has exclusive
authority to establish administrative procedures to implement the terms of the
Award, including but not limited to procedures applicable to currency exchange
rates, the delivery of the Award in the currency of Participant’s work country
or countries, and the administration of the timing of Award delivery. Any such
procedure so established will be conclusive and binding on Participant.


9.    Adjustments to Awards.


(a)    Capital Structure. In the event of any change in the capital structure of
Citigroup on account of (i) any extraordinary dividend, stock dividend, stock
split, reverse stock split or any similar equity restructuring; or (ii) any
combination or exchange of equity securities, merger, consolidation,
recapitalization, reorganization, divestiture or other distribution (other than
ordinary cash dividends) of assets to stockholders, or any other similar event
affecting the capital structure of Citigroup, to the extent necessary to prevent
the enlargement or diminution of the rights of Participant, the Committee will
make such appropriate equitable adjustments to the Award (including the
determination of RoTCE, Cumulative EPS and TSR), which adjustments will not
require the consent of Participant.


(b)    Equitable Adjustments. If an event occurs with respect to the Company
that renders, in the sole determination of the Committee, either or both of the
performance measures set forth in Section 2(b) to no longer be appropriate, then
the Committee will equitably adjust the calculation of such measures to the
extent necessary to carry out the intent of the original terms of the Award
(i.e., without excessively enlarging Participant’s rights). In the event on any
unusual or non-recurring events affecting RoTCE, Cumulative EPS or TSR or any
change in applicable tax laws or accounting principles, the Committee will make
appropriate equitable adjustments to RoTCE, Cumulative EPS, TSR and any other
provision of the Award, which adjustments will not require the consent of
Participant.


11



--------------------------------------------------------------------------------






(c)    Modifications. The Committee retains the right to modify the Award if
required to comply with applicable law, regulation, or regulatory guidance
(including applicable tax law) without the consent of Participant. Citigroup
will furnish or make available to Participant a written notice of any
modification through a brochure supplement or otherwise, which notice will
specify the effective date of such modification. Any other adverse modification
not elsewhere described in this Agreement will not be effective without
Participant’s written consent.


(d)    Adverse Consequences. Neither the Committee nor Citigroup will be liable
to Participant for any additional personal tax or other adverse consequences of
any adjustments that are made to the Award.


10.    Taxes and Tax Residency Status.


(a)    Compliance. By accepting the Award, Participant agrees to pay all
applicable taxes and to file all required tax returns in all jurisdictions where
Participant is subject to tax and/or an income tax filing requirement. To assist
Citigroup in achieving full compliance with its obligations under the laws of
all relevant taxing jurisdictions, Participant agrees to keep complete and
accurate records of his or her income tax residency status and the number and
location of workdays outside his or her country of income tax residency from the
date of the Award until the vesting of the Award. Participant also agrees to
provide, upon request, complete and accurate information about his or her tax
residency status to Citigroup during such periods, and confirmation of his or
her status as a (i) U.S. citizen, (ii) holder of a U.S. green card, or (iii)
citizen or legal resident of a country other than the U.S. Participant will be
responsible for any tax due, including penalties and interest, arising from any
misstatement by Participant regarding such information. The Award will be
subject to cancellation if Participant fails to make any such required tax
payment.


(b)    Withholding. To the extent the Company is required to withhold tax in any
jurisdiction or withholds hypothetical tax under a Citigroup Expatriate Policy,
the Company will withhold from the vested portion of the Award to the extent
permitted by applicable law and Participant will be paid the net after-tax
amount.


(c)    Executive Performance Plan. Any Award to a participant in the amended and
restated 2011 Citigroup Executive Performance Plan (the “EPP”) will be granted
subject to the terms of the EPP.


11.    Entire Agreement; No Right to Employment. The DIRAP plan document and
this Agreement constitute the entire understanding between the Company and
Participant regarding the Award and supersede all previous written, oral, or
implied understandings between the parties hereto about the subject matter
hereof, including any written or electronic agreement, election form or other
communication to, from or between Participant and the Company. Nothing contained
herein or in any incentive plan or program documents will confer upon
Participant any rights to continued employment or employment in any particular
position, at any specific rate of compensation, or for any particular period of
time.


12.    Compliance with Regulatory Requirements. The Award is subject to the
applicable law (including tax laws) and regulatory guidance in multiple
jurisdictions, and will be administered and interpreted consistently with such
law and regulatory guidance, including but


12



--------------------------------------------------------------------------------




not limited to Section 409A and Section 457A of the Code.

13.    Section 409A and Section 457A Compliance.


(a)    Tax Liability. Participant understands that as a result of Section 409A
and/or Section 457A of the Code, if Participant is a U.S. taxpayer he could be
subject to adverse tax consequences if the Award and program documents are not
administered in accordance with the requirements of Section 409A or Section
457A. Participant further understands that if Participant is a U.S. taxpayer,
and the Award is considered to be a “nonqualified deferred compensation plan”
and Participant’s employer is considered to be a “nonqualified entity” (as such
terms are defined in Section 409A and/or Section 457A of the Code), Participant
could be subject to accelerated income recognition or other adverse tax
consequences with respect to all or a portion of the Award if Citigroup fails to
modify the Award. However, Participant acknowledges that there is no guarantee
that the Award, or any amendment or modification thereto, will successfully
avoid unintended tax consequences to Participant and that the Company does not
accept any liability therefor.


(b)    Specified Employees. This Agreement may not be amended, nor may the Award
be administered, to provide for any payment of the Award to occur upon any event
that would constitute a “separation from service” (within the meaning of Section
409A of the Code) if Participant is a “specified employee” (within the meaning
of Treas. Reg. § 1.409A-1(i)(1)) at the time of such Participant’s “separation
from service,” unless it is provided that the distribution or payment will not
be made until the date which is six months from such “separation from service,”
or, if earlier, the date of Participant’s death and that during such six-month
deferral period, Participant will not be entitled to interest, or any
compensation for any loss in market value or otherwise which occurs with respect
to the Award during such deferral period.


14.     Arbitration; Conflict; Governing Law; Severability.


(a)    Arbitration. Any disputes related to the Award will be resolved by
arbitration in accordance with the Company’s arbitration policies. In the
absence of an effective arbitration policy, Participant understands and agrees
that any dispute related to the Award will be submitted to arbitration in
accordance with the rules of the American Arbitration Association. To the
maximum extent permitted by law, and except where expressly prohibited by law,
arbitration on an individual basis will be the exclusive remedy for any claims
that might otherwise be brought on a class, representative or collective basis.
Accordingly, Participant may not participate as a class or collective action
representative, or as a member of any class, representative or collective
action, and will not be entitled to a recovery in a class, representative or
collective action in any forum. Any disputes concerning the validity of this
class, representative or collective action waiver will be decided by a court of
competent jurisdiction, not by an arbitrator.


(b)    Conflict. In the event of a conflict between this Agreement and the DIRAP
plan document, the DIRAP plan document will control.


(c)    Governing Law. This Agreement will be governed by the laws of the State
of New York (regardless of conflict of laws principles) as to all matters,
including, but not limited to, the construction, application, validity and
administration of the Company’s incentive award programs.


13



--------------------------------------------------------------------------------






(d)    Severability. The terms of this Agreement will be deemed severable so
that if any of its provisions will be held void, unlawful, or unenforceable
under any applicable statute or other controlling law, the remainder of this
Agreement will continue in full force and effect, and will be construed and
enforced in accordance with the purposes of the DIRAP and the Award as if the
illegal or invalid provision did not exist.


15.    Disclosure Regarding Use of Personal Information and Participant’s
Consent.


(a)    Definition and Use of “Personal Information.” In connection with the
grant of the Award, and any other award under other incentive award programs,
and the implementation and administration of any such program, including,
without limitation, Participant’s actual participation, or consideration by the
Company for potential future participation, in any program at any time, it is or
may become necessary for the Company to collect, transfer, use, and hold certain
personal information regarding Participant in and/or outside of Participant’s
country of employment.


The “personal information” that Citigroup may collect, process, store and
transfer for the purposes outlined above may include Participant’s name,
nationality, citizenship, tax or other residency status, work authorization,
date of birth, age, government/tax identification number, passport number,
brokerage account information, GEID or other internal identifying information,
home address, work address, job and location history, compensation and incentive
award information and history, business unit, employing entity, and
Participant’s beneficiaries and contact information. Participant may obtain more
details regarding the access and use of his or her personal information, and may
correct or update such information, by contacting his or her human resources
representative or local equity coordinator.


Use, transfer, storage and processing of personal information, electronically or
otherwise, may be in connection with the Company’s internal administration of
its incentive award programs, or in connection with tax or other governmental
and regulatory compliance activities directly or indirectly related to an
incentive award program. For such purposes only, personal information may be
used by third parties retained by the Company to assist with the administration
and compliance activities of its incentive award programs, and may be
transferred by the company that employs (or any company that has employed)
Participant from Participant’s country of employment to other Citigroup entities
and third parties located in the U.S. and in other countries. Specifically,
those parties that may have access to Participant’s information for the purposes
described herein include, but are not limited to: (i) human resources personnel
responsible for administering the award programs, including local and regional
equity award coordinators, and global coordinators located in the U.S.; (ii)
Participant’s U.S. broker and equity account administrator and trade
facilitator; (iii) Participant’s U.S., regional and local employing entity and
business unit management, including Participant’s supervisor and his or her
superiors; (iv) the Committee or its designee, which is responsible for
administering the DIRAP and the Award; (v) Citigroup’s technology systems
support team (but only to the extent necessary to maintain the proper operation
of electronic information systems that support the incentive award programs);
and (vi) internal and external legal, tax and accounting advisors (but only to
the extent necessary for them to advise the Company on compliance and other
issues affecting the incentive award programs in their respective fields of
expertise). At all times, Company personnel and third parties will be obligated
to maintain the confidentiality of Participant’s personal information except to
the extent the Company is required


14



--------------------------------------------------------------------------------




to provide such information to governmental agencies or other parties. Such
action will always be undertaken only in accordance with applicable law.


(b)    Participant’s Consent. BY ACCEPTING THE AWARD, PARTICIPANT EXPLICITLY
CONSENTS (I) TO THE USE OF PARTICIPANT’S PERSONAL INFORMATION FOR THE PURPOSE OF
BEING CONSIDERED FOR PARTICIPATION IN FUTURE EQUITY, DEFERRED CASH OR OTHER
AWARD PROGRAMS (TO THE EXTENT HE/SHE IS ELIGIBLE UNDER THE TERMS OF SUCH PLAN OR
PROGRAM, AND WITHOUT ANY GUARANTEE THAT ANY AWARD WILL BE MADE); AND (II) TO THE
USE, TRANSFER, PROCESSING AND STORAGE, ELECTRONICALLY OR OTHERWISE, OF HIS/HER
PERSONAL INFORMATION, AS SUCH USE HAS OCCURRED TO DATE, AND AS SUCH USE MAY
OCCUR IN THE FUTURE, IN CONNECTION WITH THIS OR ANY OTHER EQUITY OR OTHER AWARD,
AS DESCRIBED ABOVE.


***


15

